Opinion by
Mr. Justice Green :
The controversy in this case was over the title to certain personal property claimed by the plaintiff, a married woman, against a creditor of her husband who had seized it in execution as the husband’s property.
The property in question, or some of it, had formerly belonged to the husband, and had been sold at sheriff’s sale and purchased by his brother at a fair price, and paid for, and the money distributed among the husband’s creditors. The real estate of the husband, a farm of about 100 acres, had also been sold by the sheriff and purchased by the brother.
After the sale the brother leased the farm to the husband upon a contract for the payment of wages to the husband. The personal property in question, being a stock of horses, cattle, sheep, hogs, and farming implements, remained on the premises and were used by the consent of the owner, the brother, in conducting the farming operations. The brother had borrowed $3,700 upon a mortgage of his own land and this farm, in order to raise the money with which to buy the real and personal estate of the husband, and the money was so applied. All this occurred in 1879. The husband and wife occupied the farm for several years, and the mortgage given by the brother for $3,700 was reduced by payments to $3,000, by the year 1883. In that year the brother agreed with the wife to sell her the land for $3,-*510000, in order that the mortgage might be paid off. So much is clear under the evidence. The money was furnished by one Williamson in the interest of the wife; and the form of the transaction was that the brother made a deed in fee simple to Williamson for the farm for the consideration of $3,-000, which was paid by Williamson. The latter immediately agreed with the wife in writing to sell her the land for $3,000, payable in four years with-interest, and that in the meantime she should occupy the land and take the profits. The title to the land is still held by Williamson, and the wife and her husband have been in possession of the land ever since.
Now the question is as to the title of the personal property. The plaintiff claims it was given to her by the undoubted owner, her husband’s brother. The defendant claims it was purchased by the plaintiff on credit, and as she had no separate estate it became the property of the husband and subject to his debts. There is no dispute about the land. If the property was given to the wife, she could hold it beyond question as her own and free of liability for her husband’s debts. This question was substantially submitted to the jury by the answer-of the court to the plaintiff’s first point; and as the jury has found for the plaintiff we must assume the wife’s title to have been derived by gift from the former owner, the husband’s brother. It is true the first clause of the point affirms a good title in the wife rvhether acquired by gift or purchase, but the last clause excludes a purchase on credit or with the funds furnished partly or wholly by the husband; and, thus stated, the point was correctly answered, and the title by gift or by purchase other than with the husband’s money was all that remained in the point. There was no evidence of purchase with money furnished by anybody unless the $3,0G<0 was in part the consideration of the personal estate. But there is no testimony to prove this, and, on the contrary, the testimony is very clear-, and without contradiction, that the whole of the $3,000 was required to pay for the land.
The court told the jury emphatically and repeatedly that the wife could not buy on credit, and that if this property was the result of her own earnings it belonged to her husband. While the evidence was not very distinct as to the transfer of the personal property, it was substantially to the effect that it was given to the plaintiff by her husband’s brother. Thus Mr. Walker, the attorney who acted for those parties, says: “Ilis wife has *511the farm back to-day as I understand it, but she owes Mr. Williamson a mortgage, and the personal property John turned over and gave to her.” The testimony of the brother is somewhat muddy, but he says he was the owner of the personal property up to the time of the Williamson transaction; that he intended it to stay on the farm; that he neither sold nor gave it to his brother; and that when the mortgage given by him was paid he claimed no further title to the land or stock.
Williamson testified that the $3,000 furnished by him was to pay for the land only. Mrs. Sutton testifies that her understanding of the transaction was that the personal property was to be hers, and added: “John told me at that time that he would give me”-, when she was interrupted by an objection and the court excluded the rest of the declaration, though for what reason we cannot understand. She was a competent witness and could prove a verbal gift directly from the owner either by her own or any other testimony. The defendant gave no testimony, and we think there was sufficient evidence to justify the jury in inferring a gift by John Sutton to his sister-in-law of the personal property in question.
In the case of Hess v. Brown, 111 Pa. 124, 1 Cent. Rep. 917, 2 Atl. 416, we held that a married woman may receive as a gift her husband’s property from one purchasing it at a bona fide sheriff’s sale, subject to a reservation by the donor, and use it, trade with it, purchase other goods with the proceeds, and hold all against the husband’s creditors.
Whether the transfer of this property is a gift, or whether it is a purchase by the married woman on her own credit without any separate estate to support it, is a question for the jury. That ruling covers every aspect of the present case and we find uo error in the record.
Judgment affirmed.